DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
  Applicant’s response filed July 1, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 3, 5-22, 25, 27 and 29 are currently pending.  Claims 12, 13, 21 and 22 are withdrawn. Claims 1, 9, 27 and 29 are currently amended.  Claims 2, 4 and 23-24 are cancelled. 


Claim Interpretation
With regard to the limitations directed to the manner in which the biological composition has been produced, i.e. “…mechanically selected...”, and “…derived from bone marrow…”, “…concentrated by centrifugation separated by density gradient from whole cells…”, “…separated within a density of 1.13-1.19 g/ml in a sucrose solution…”, “cleaned for processing in a cold media of DMEM without L-glutamine or HEPES…” (claims 1 and 9),  “…at the time of use is thawed and prepared for implantation configured to thaw into a liquid for direct implantation in the absence of washing the Page 2 of 11cryoprotectant from the mixture of exosomes and bone particles…” (claim 1), and “which is derived from a cadaver” (claim 14), it is noted that these limitations are product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the claims recite cleaning the mixture in a cold DMEM without L-glutamine or HEPES, using centrifugation and density gradient separation within a density of 1.13-1.19 g/ml in a sucrose solution to remove the non-cellular fractions or non-whole cellular components comprising exosomes from the mixture of biologic material and cold media, wherein the exosomes have a diameter of 40-100 nm. Thus, the process, regarding the mixture of biologic material, imparts these features: obtaining exosomes having a diameter of 40-100 nm.
The compositions of claims 1 and 29 further include bone particles and a cryoprotectant mixed with the exosomes.  
Further regarding claim 1, claim 1 recites the composition is then frozen to form the biological composition.  Although claim 1 further recites:
“…at the time of use is thawed and prepared for implantation configured to thaw into a liquid for direct implantation in the absence of washing the Page 2 of 11cryoprotectant from the mixture of exosomes and bone particles and then diluted with saline at the time of use prior to being implanted into a patient…”, 

it is noted that claim 1 is not directed to a method of using or treating, thus the recited limitations are directed to the intended use of the claimed composition which does not further define or limit the composition, per se.
Thus, claim 1 is interpreted as any frozen biological composition comprising: a mixture of bone marrow-derived exosomes having a diameter ranging from 40-100 nm, bone particles and a cryoprotectant.
Further regarding claim 9, although claim 9 further recites:
“…is thawed at the time of use and prepared for implantation configured to thaw into a liquid for direct implantation in the absence of washing Page 4 of 11the cryoprotectant from the mixture of exosomes and bone particles and diluted with saline at the time of use prior to being implanted into a patient or, when freeze-dried, rehydrated and diluted with normal saline at the time of use prior to being implanted into a patient.”

It is noted these limitations are directed to intended use limitations which do not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  MPEP 2111.02
It is further noted that, given the claim is directed to a composition and not a method of using the composition, the limitations directed to dilution with saline at the time of use, do not further limit the structure of the composition to further include saline.
Further regarding claim 9, and the limitations “…when frozen…” and “...when freeze-dried…” are interpreted to encompass compositions that are frozen or freeze-dried.
Thus, claim 9 is interpreted to encompass frozen or freeze-dried biological compositions comprising: a mixture of bone marrow-derived exosomes having a diameter ranging from 40-100 nm, and a cryoprotectant.

Further regarding claim 27, although claim 27 further recites the following:
“…when rehydrated at the time of use is prepared for implantation configured to be in a liquid for direct implantation in the absence of washing the cryoprotectant from the mixture of exosomes and bone particles and diluted with normal saline at the time of use prior to being implanted into a patient.”

It is noted these limitations are directed to intended use limitations which do not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  MPEP 2111.02
It is further noted that, given the claim is directed to a composition and not a method of using the composition, the limitation directed to dilution with saline at the time of use, does not further limit the structure of the composition to further include saline.
Thus, claim 27 is interpreted as a freeze-dried biological composition comprising: a mixture of bone marrow-derived exosomes having a diameter ranging from 40-100 nm, and a cryoprotectant.

Further regarding the recitations “wherein the mixture is compatible with biologic function” (claims 1, 9 and 27), “…wherein the combination of non-whole cell components with a select number of the non-whole cell fractions sustains pluripotency in both graft cells in a graft recipient or host cells in a graft recipient or cell combinations thereof in a graft recipient” (claim 5), “…wherein the select number of the non-whole cell fractions sustains pluripotency in graft cells or host cells or cell combinations thereof in the graft recipient includes differentiated committed cells and non-differentiated pluripotent cells and non-committed pluripotent cells”  (claim 6), “the biological composition is predisposed to demonstrate or support elaboration of active volume or spatial geometry consistent in morphology with that of endogenous bone” (claim 7), “wherein the biological composition extends regenerative resonance that compliments or mimics tissue complexity” (claim 8), “…has separation-enhanced non-whole cell fractions vitality including one or more of the following: separating the fractions from cells heightens their vitality, reversing "arrest" of donors, responsive molecular coupling, matrix quest in neutralizing inflammation or satience by balancing stimulus for repair” (claim 14) and “the mixture creates a physical or electrical or chemical gradient or combination thereof for tissue regeneration” (claim 19), it is noted these limitations are  considered only to be an intended use recitations which do not further define or limit the composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients, as that instantly claimed. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. MPEP 2111.02
It is noted that claims 17 and 18 depend directly or indirectly from claim 9 and further define the cryopreservation parameters.  Given this limitation is directed to an intended use, claims 17 and 18 do not further limit the composition of claim 9.  
Claims 10, 11, 16, 17 and 20 depend directly or indirectly from claim 1.  Claim 10 which depends from indirectly from claim 1, recites “wherein the protectant or cryoprotectant creates a physical or electrical or chemical gradient, or combination thereof, for tissue regeneration”; claim 11, which depends from claim 10, recites “wherein the gradient has a physical characteristic of modulus or topography such as charge density, field shape or cryo or chemo toxics tendencies”; claim 16, which depends from claim 8, recites “wherein the regenerative resonance occurs in the presence or absence of a refractory response”; claim 17, which depends from claim 9, recites “wherein the cryopreservation occurs at a temperature that is sub-freezing”; claim 18, which depends from claim 17, recites “wherein the cryopreservation temperature is from 0 degrees C to -200 degrees; and claim 20, which depends from claim 19 recites “wherein the gradient has a physical characteristic such as modulus or topography”.  Claims 10, 11, 16, 17 and 20 are also directed to intended use limitations which do not further define or limit the composition, per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Rejection Withdrawn
RE: Rejection of Claim 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph:
Applicant has amended claim 27 to remove the limitation directed to bone particles. Therefore, claim 29 is now further limiting of the subject matter claimed in claim 27.

Rejection Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

RE: Rejection of Claims 9 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claims 9 and 27 to provide sufficient antecedent basis for the phrase “the mixture of exosomes”.  Therefore, the rejection of Claims 9 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.


New ground of Rejection, necessitated by Amendment
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends directly from claim 9.  Claim 9 has been amended to recite the limitation “…a polyampholyte cryoprotectant configured for implantation added to the mixture of exosomes…”
Thus, claim 15 fails to further limit the subject matter of the claim upon which it depends since claim 15 recites “wherein the cryoprotectant is a polyampholyte”.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection(s) Withdrawn
RE: Rejection of Claims 1, 3, 5-11, 14, 16-20, 25, 27 and 29 under 35 U.S.C. 103 as being unpatentable over Mitsialis, in view of Badiavas and Voor:
Due to the claim amendments now requiring the cryoprotectant is a polyampholyte cryoprotectant, the rejection under 35 U.S.C. 103 as being unpatentable over Mitsialis, in view of Badiavas and Voor has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.

RE: Rejection of Claims 15, 26 and 28 under 35 U.S.C. 103 as being unpatentable over Mitsialis, in view of Badiavas and Voor, and further in view of Matsumura:
It is first noted that claims 26 and 28 have been cancelled.
Due to the claim amendment regarding claims 1, 9 and 27 as discussed above, the rejection over Mitsialis, in view of Badiavas and Voor has been withdrawn, and thus the rejection of claim 15 that is based on the same basis is likewise withdrawn.  However, the amendment submitted July 1, 2022 has necessitated new grounds of rejection, as set forth below.

New ground(s) of Rejection, necessitated by Amendment

Claims 9-11, 15, 17-18, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis et al., (US 2014/0065240; previously cited) (“Mitsialis”), in view of Matsumura et al., (Cell Transplantation, Vol. 19, pp. 691-699, 2010; previously cited) (“Matsumura”).
Regarding claims 9, 15 and 27, it is noted that Mitsialis is directed to compositions comprising exosomes that are derived from bone marrow mesenchymal stem cells (MSC) (Abstract; paragraphs [0004]-[0013], [0023] and [0030]; FIG. 3).
	Paragraph [0056] of Mitsialis teaches the following:
“The exosomes of the invention are membrane (i.e., lipid bilayer) vesicles that are released from mesenchymal stem cells. They have a diameter ranging from about 30 nm to 100 nm. By electron microscopy, exosomes appear to have a cup-shaped morphology. They sediment at about 100,000 x g and have a buoyant density in sucrose of about 1.10 to about 1.21 g/ml. Exosomes may be referred to as microvesicles or nanovesicles.”

Mitsialis (paragraphs [0105]-[0112]) further teaches the specific method steps employed for isolating the bone marrow-derived exosomes, including initially isolating mesenchymal stem cells from bone marrow (paragraphs [0105]-[0106]), followed by culturing the MSCs to produce a conditioned medium comprising the exosomes (paragraph [0110]), and thereafter isolating, purifying and pooling the exosomes (paragraphs [0111]-[0112]). Mitsialis teaches the pooled exosomes could be used immediately or snap frozen in liquid nitrogen and stored at -80°C, i.e. a frozen composition (paragraph [0112]).  Thus, Mitsialis’ teaching encompasses frozen compositions comprising an exosome mixture, which is considered to read on Applicant’s claimed mixture of exosomes as recited in claim 9.  Mitsialis’ exosomes have a diameter ranging from 30 nm to 100 nm (i.e. claimed range lies within the prior art range).
Further regarding claim 27 and the limitation that the composition is a freeze-dried composition, Mitsialis (paragraph [0095]) teaches an embodiment of the composition that is a lyophilized, i.e. freeze-dried composition.
Thus, Mitsialis does render obvious a freeze-dried composition, that is, Mitsialis teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a freeze-dried exosome composition further comprising a cryoprotectant is within the scope of the teachings of Mitsialis, and thus renders the invention of claim 27 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to freeze-dry the composition for storage.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Mitsialis.
Further regarding claims 9 and 27, although Mitsialis’ teaching at paragraphs [0105]-[0112] does not further indicate whether or not the exosome composition further comprises a cryoprotectant, it is noted that Mitsialis (paragraphs [0063]-[0064]) further teaches the inclusion of additives to the freezing medium and such additives will be similar to the ones used for cryopreservation of intact cells, such as DMSO, glycerol and polyethylene glycol.
Mitsialis does not further teach the protectant is a polyampholyte protectant, as recited in claims 9, 15 and 27.  However, Matsumura is directed to polyampholytes as cryoprotective agents and teaches that cryoprotective agents (CPAs) such as DMSO show high cytotoxicity, whereas polyampholyte protectants such as poly-L-lysine (PLL) derivatives show higher preservation efficiency than the conventional CPAs, due to reduced toxicity.  Matsumura specifically teaches that rat mesenchymal stem cells were more effectively cryopreserved with PLL as compared to DMSO (Abstract and DISUCUSSION, right column, page 697).  Matsumura teaches that carboxylated poly-l-lysine (COOH-PLL) solutions have high cryoprotective properties (Introduction, right column, second paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyampholyte protectant, e.g. COOH-PLL, as the cryoprotectant agent in the exosome composition of Mitsialis.
The person of ordinary skill in the art would have been motivated to use a polyampholyte cryoprotective agent, as taught by Matsumura for the predictable result of providing a more effective cryoprotectant with reduced toxicity, thus making it safer to use the preserved material for transplantation and regenerative medicine.
The skilled artisan would have had a reasonable expectation of success in substituting the polyampholyte protectant, e.g. COOH-PLL, for the DMSO protectant of Mitsialis because Matsumura has shown that polyampholyte protectants such as poly-L-lysine (PLL) derivatives show higher preservation efficiency than the conventional CPAs and have reduced toxicity.
Regarding claims 10-11 and 17-18, it is noted, as set forth above, that these claims recite limitations that are considered only to be directed to intended use/functional limitations.  For example, claim 10 recites “wherein the cryoprotectant creates a physical or electrical or chemical gradient or combination thereof for tissue regeneration.”
Therefore, such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. As such, instant claims 10-11 and 17-18 do not further limit claim 9 and thus are included in the rejection of claim 1.  
Further regarding claims 17 and 18, as set forth above at Claim Interpretation, it is noted that claims 17 and 18 depend directly or indirectly from claim 9 and further define the cryopreservation parameters.  Given this limitation is directed to an intended use, claims 17 and 18 do not further limit the composition of claim 9. 
Regarding claim 25, Mitsialis’ teaching at paragraphs [0105]-[0112] is reasonable to consider that Mitsialis performs the exosome isolation method under standard laboratory conditions, i.e. room temperature, absent evidence to the contrary, therefore the disclosed exosome composition is considered to be maintained at ambient temperature, thus meeting the limitation of claim 25.



Claims 1, 3, 5-8, 14, 16, 19-20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis (set forth above), in view of Matsumura (set forth above), as applied to claims 9-11, 15, 17-18, 25 and 27 above, and further in view of Voor et al., (US 2012/0053692; previously cited) (“Voor”) and Badiavas et al. (WO 2014/159662, previously cited) (“Badiavas”).
Regarding claims 1 and 29, it is noted, as set forth above regarding claims 9 and 27, Mitsialis, in view of Matsumura, renders obvious all the limitations of claim 1, except for the inclusion of bone particles.
However, Voor is directed to wound healing compositions that include processed bone particles for treating bone defects (Abstract and paragraph [0002]).  Voor teaches the bone particles can include both cortical and cancellous bone particles (paragraph [0010]).  Thus, Voor has established it was well known in the art that cortical and cancellous bone particle compositions could be employed for use in healing bone defects.
Badiavas is directed to therapeutic compositions comprising microvesicles isolated from cell culture supernatants. Badiavas teaches the microvesicle compositions have various therapeutic properties including promoting wound healing, stimulating tissue regeneration, modulating immune responses and treating inflammatory diseases (Abstract; pages 37-38). Badiavas specifically teaches using the microvesicle composition for wound healing, i.e. bone formation (Example 14, first full paragraph, page 55; Figure 28).
Badiavas (Example 3) teaches the bone marrow-derived microvesicles are identified as being positive for exosomal markers HSP 70 and CD63, thus confirming the microvesicle composition includes exosomes (Example 8, page 47, 4th paragraph).
Thus, Badiavas has established it was well-known that bone marrow-derived exosomes, like those disclosed by Mitsialis, have a variety of therapeutic properties including treating inflammatory diseases as well as treating bone defects by stimulating tissue regeneration.  Therefore, given that Badiavas recognizes the bone marrow-derived exosomes have numerous therapeutic properties, including bone regeneration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine bone marrow-derived exosomes with a mixture of cortical and cancellous bone particles in order to advantageously enhance healing, e.g., of bone defects, thus meeting the limitation of claim 1.  
	The combination of multiple products each known to have the same effect (i.e. healing bone defects) to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The reason to combine the therapeutic exosomes with the bone particles of Voor is to produce a product with superior bone healing capacity.  See KSR International Co v Teleflex 82 USPQ2d 1385 (US 2007) at page 1397.
	The ordinary artisan would have had a reasonable expectation of success because the references are directed to therapeutic uses of biological materials.
	Regarding claim 3, Voor teaches the bone particles can include both cortical and cancellous bone particles (paragraph [0010]), thus meeting the limitation of claim 3.
Regarding claims 5-8, 14, 16 and 19-20, it is noted, as set forth above, that these claims recite limitations that are considered only to be directed to intended use/functional limitations.  For example, claim 8 recites “wherein the biological composition extends regenerative resonance that compliments or mimics tissue complexity”.
Therefore, such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. As such, instant claims 5-8, 14, 16 and 19-20 do not further limit claim 1 and thus are included in the rejection of claim 1.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

New ground(s) of rejection, necessitated by Amendment
Claims 9-11, 15, 17-18, 25, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-15, 30-33, 35, 37-43, 52-54 and 57-58 of copending Application No. 15/898,558 (reference application) (“Copending ‘558”). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘558 (amended 8/4/2022) is now directed to a freeze-dried coated biological composition comprising:
a mixture of biologic bone marrow material consisting of non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments and organelle fragments, cellular excretions, cellular derivatives, and extracellular components, wherein the mixture is compatible with biologic function; 
a volume of nucleus pulposus particles; 
a volume of a liquid protectant intermixed with the mixture of biologic material and the nucleus pulposus particles, wherein the liquid protectant is a polyampholyte cryoprotectant.

Claim 1 of copending ‘558 is a species claim to instant claims 9 and 27.  As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  

Claim 30 of copending ‘558 reads on claim 29.
Claim 38 of copending ‘558 reads on claim 10.
Claim 39 of copending ‘558 reads on claim 11.
Claim 53 of copending ‘558 reads on claim 25.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 10 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,645,921 (“U.S. ‘921”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. ‘921 is directed to a cryopreserved (i.e. frozen) composition comprising:
a nucleus pulposus, wherein the nucleus pulposus is human-derived, dehydrated, and micronized;
 a bone-marrow-derived mixture of components including non-whole cellular components, the non-whole cellular components including vesicular components, active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components; 
a biologically compatible, polyampholyte, protectant or cryoprotectant; and 
optionally, saline.

Claims 9 and 27 have been amended to no longer include bone particles. Therefore, claim 1 of U.S. ‘921 is a species claim to instant claims 9 and 27.  As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
 
	Claim 5 of U.S. ‘921 reads on claim 10.

Claims 9-11, 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,160,904 (“U.S. ‘904”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 27 and 32 of U.S. ‘904 are directed to a freeze-dried composition comprising:
A freeze-dried composition consisting of: a mixture of biologic material derived from bone marrow, the mixture being a mechanically selected biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or combinations of the non-whole cellular components and whole cells, wherein the mixture is compatible with biologic function; and 
a volume of a polyampholyte protectant, the polyampholyte protectant is a liquid of a polyamine polymer compound of carboxylated poly-lysine which is intermixed with the mixture of biologic material.

Claims 9 and 27 have been amended to no longer include bone particles. Therefore, claims 1, 27 and 32 of U.S. ‘904 are a species claim to instant claims 9 and 27.  As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  

Claim 17 of U.S. ‘904 reads on claim 25.
Claims 18 and 28 of U.S. ‘904 reads on claim 10.
Claims 19 and 29 of U.S. ‘904 reads on claim 11.

Response to Remarks
Rejections under 35 USC 112:
Regarding claims 9 and 27, Applicant has amended claims 9 and 27 to provide sufficient antecedent basis for the phrase “the mixture of exosomes”.  Therefore, the rejection of Claims 9 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Regarding claim 29, Applicant has amended claim 27 to remove the limitation directed to bone particles. Therefore, claim 29 is now further limiting of the subject matter claimed in claim 27.  Thus, the rejection of claim 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn.

Rejections under 35 USC 103:
As to Applicant’s remarks regarding claims 1, 9 and 27 now reciting the claimed composition includes a cryoprotectant that is a polyampholyte cryoprotectant that must be safely implantable directly into the patient, as discussed at Applicant’s remarks (pages 13-15), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that the instant claims are not directed to a method of implanting, the claims are directed to a composition, per se.
It is further noted that the cited reference to Matsumura does acknowledge that cryoprotective agents (CPAs) such as DMSO show high cytotoxicity, thus polyampholyte cryoprotectants have the beneficial property of low toxicity (DISCUSSION, right column, page 697).
	
Conclusion
	No claim is allowed.  No claim is free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Primary Examiner, Art Unit 1633